DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1allowed over the prior art(s) of record.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1 and 16, Beckman teaches “an environmental perspective view that a user of a system in accordance with aspects of the present invention may encounter, with specialized shading and/or enhancement features designed to define and control environmental conditions (Fig. 6, par. 0054).”  Beckman further teaches “the system may identify the oncoming vehicle 603 as a collision hazard, for example, by headlight detection, range-finding sensors, motion tracking and other vehicle orientation detection methods, leading to the creation of condition 601 to alert the user (Fig. 5, par. 0054).”  Beckman also teaches “The enhancement condition 601 may have additional visibility-enhancing and alert characteristics (such as a flashing red hue (i.e., modifying a color intensity) and/or warning message, which may be accompanied by text or sound alerts) to further call out the underlying oncoming vehicle image and the potential danger the object may pose to the user (par. 0054).” 
In addition, Zakrzewski teaches “the neural net 1128 may be used to identify or classify particular ones of the target image 1130 as one corresponding to, for example, normal conditions, smoky conditions, foggy conditions or other type of hazardous or alarm environment conditions in accordance with the particular training images uses (par. 0312).”  Zakrzewski also high contrast. Low values of s(t) indicate lower contrast. In connection with fog detection, creation of fog occurs when there is a rapid decrease of s(t), while an increase in s(t) may be used an indicator of fog dispersal (par. 0492).”  However, none of the references taken alone or in combination provide the motivation to teach or suggest the claimed  viewing the environment from a first perspective, where the viewing includes: making a first plurality of concentric scans of the environment from the first perspective; locating any portions of the first plurality of scans having high contrast and identifying any hazards therein; and locating any portions of the first plurality of scans having low contrast and identifying any hazards therein; viewing the environment from a second perspective, where the viewing includes: making a second plurality of concentric scans of the environment from the second perspective; locating any portions of the second plurality of scans having high contrast and identifying any hazards therein; and locating any portions of the second plurality of scans having low contrast and identifying any hazards therein; modifying the environment to mitigate at least one hazard identified by viewing the environment from the first perspective and by viewing the environment from the second perspective. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI O AYOTUNDE whose telephone number is (571)270-7983.  The examiner can normally be reached on Monday - Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.